UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2008 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-31993 STERLING CONSTRUCTION COMPANY, INC. (Exact name of registrant as specified in its charter) DELAWARE 25-1655321 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 20810 Fernbush Lane Houston, Texas 77073 (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code(281) 821-9091 (Former name, former address and former fiscal year, if changed from last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.[√]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[]Accelerated filer[√] Non-accelerated filer[] (Do not check if a smaller reporting company)Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[]Yes[√]No At August 1, 2008, there were 13,117,748 shares outstanding of the issuer’s common stock, par value $0.01 per share STERLING CONSTRUCTION COMPANY, INC. Quarterly Report on Form 10-Q for the period ended June 30, 2008 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION 3 ITEM 1.CONDENSED CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS 3 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 7 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3.QUALITATIVE AND QUANTITATIVE DISCLOSURE ABOUT MARKET RISK 22 ITEM 4.CONTROLS AND PROCEDURES 22 EVALUATION OF DISCLOSURE CONTROLS AND PROCEDURES 22 CHANGES IN INTERNAL CONTROL OVER FINANCIAL REPORTING 23 INHERENT LIMITATIONS OF EFFECTIVENESS OF CONTROLS 23 PART II – OTHER INFORMATION 23 ITEM 6.EXHIBITS 23 SIGNATURES 24 2 PART I Item 1Condensed Consolidated Unaudited Financial Statements STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share and per share data) (Unaudited) June 30, December31, 2008 2007 ASSETS Current assets: Cash and cash equivalents $ 85,197 $ 80,649 Short-term investments 54 Contracts receivable, including retainage 63,617 54,394 Costs and estimated earnings in excess of billings on uncompletedcontracts 5,904 3,747 Inventories 1,147 1,239 Deferred tax asset, net 1,088 1,088 Deposits and other current assets 1,392 1,779 Total current assets 158,345 142,950 Property and equipment, net 76,245 72,389 Goodwill 57,232 57,232 Other assets, net 1,795 1,944 Total assets $ 293,617 $ 274,515 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 30,739 $ 27,190 Billings in excess of costs and estimated earnings on uncompleted contracts 33,349 25,349 Current maturities of long term obligations 73 98 Income taxes payable 1,246 1,102 Other accrued expenses 7,720 7,148 Total current liabilities 73,127 60,887 Long-term liabilities: Long-term debt, net of current maturities 60,519 65,556 Deferred tax liability, net 5,593 3,098 Minority interest in subsidiary 7,063 6,362 146,302 75,016 Commitments and contingencies Stockholders’ equity: Preferred stock, par value $0.01 per share; authorized1,000,000shares, none issued Common stock, par value $0.01 per share; authorized 19,000,000shares, 13,117,748 and 13,006,502 shares issued 131 130 Additional paid-in capital 148,231 147,786 Accumulated deficit (1,047 ) (9,304 ) Total stockholders’ equity 147,315 138,612 Total liabilities and stockholders’ equity $ 293,617 $ 274,515 The accompanying notes are an integral part of these condensed consolidated financial statements 3 Table of Contents STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except share and per share data) (Unaudited) Three months ended June 30, Six months ended June 30, 2008 2007 2008 2007 Revenues $ 106,728 $ 71,275 $ 191,654 $ 140,163 Cost of revenues 94,988 63,229 171,813 126,485 Gross profit 11,740 8,046 19,841 13,678 General and administrative expenses (3,442 ) (2,876 ) (6,889 ) (5,476 ) Other income (expense) (91 ) 108 (102 ) 416 Operating income 8,207 5,278 12,850 8,618 Interest income 223 475 510 941 Interest expense (152 ) (42 ) (282 ) (42 ) Income beforeincome taxes and minority interest 8,278 5,711 13,078 9,517 Income tax expense (2,781 ) (1,914 ) (4,372 ) (3,209 ) Minority interest in earnings ofsubsidiary (357 ) (449 ) Net income $ 5,140 $ 3,797 $ 8,257 $ 6,308 Net income per share: Basic $ 0.39 $ 0.35 $ 0.63 $ 0.58 Diluted $ 0.37 $ 0.32 $ 0.60 $ 0.54 Weighted average number of commonshares outstanding used in computing per share amounts: Basic 13,110,500 10,969,513 13,089,682 10,944,654 Diluted 13,783,307 11,783,284 13,695,000 11,768,881 The accompanying notes are an integral part of these condensed consolidated financial statements 4 Table of Contents STERLING
